Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority (FP 2-26)
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit et al. (US 20160360404, henceforth “Benoit”) and in view of Sinha et al. (US 20150003433, henceforth “Sinha”).
Examiner’s note: in what follows, references are drawn to Benoit unless otherwise mentioned.
Regarding claim 1, Benoit teaches an apparatus for measuring or generating data, comprising (FIG. 7): 
an integrated transmitting and receiving module for wirelessly communicating the data to a communication node via a pairing of the apparatus with the communication node, the apparatus including (FIG. 1, the wireless system 100 may include a client device 130, a wireless access point (AP) 110, a configurator 140, and a wireless local area network (WLAN) 120, [0023].  FIG. 7, the wireless device 700 includes a transceiver 710, a processor 730, a memory 740, a network interface 750, and a number of antennas 760(1)-760(n), [0066] . FIG. 6 shows an illustrative flow chart 600 depicting an operation for authenticating and configuring the client device 130 for use with the AP 110, [0062].)
an installation key for use in the pairing of the apparatus with the communication apparatus (FIG. 6 at step 602, operations begin as the client device 130 dynamically generates the Transient Identity Key pair 138. The Transient Identity Key pair 138 may include a public key and a private key (e.g., a public Transient Identity Key and a private Transient Identity key). Further, the Transient Identity Key pair 138 may be used to authenticate the client device 130 to the AP 110. Next, the client device 130 indirectly provides the public Transient Identity Key to the AP 110 (604), [0062]. In response to receiving the public Transient Identity Key, the AP 110 transmits the public Key of the AP 110 to the client device 130 (612). In some embodiments, the public Key of the AP 110 may be encrypted, at least in part, using the public Transient Identity Key, [0063]. Examiner interpreted the Transient Identity Key as an installation key which is used in the pairing of the apparatus with the communication apparatus.); 
a connection key to secure data transfer from the apparatus to the communication node, the apparatus being designed for use of the connection key defined in a course of pairing, for the data transfer to the communication node (The client device 130 and the AP 110 then cooperatively generate a shared PMK (616a and 616b). The client device 130 and the AP 110 may generate the shared PMK by exchanging one or more messages that include and/or use the Transient Identity Key pair 138 and/or the public/private key pair of the AP 110. Next, the client device 130 and the AP 110 cooperatively generate shared the PTK (618a and 618b). The PTK may be generated when the client device 130 and the AP 110 exchange one or more messages including and or using the shared PMK. Finally, the client device 130 and the AP 110 may communicate with each other using the shared PTK (620a and 620b). For example, the client device 130 and the AP 110 may transfer messages that are encrypted and/or decrypted using the shared PTK, [0065]. Examiner interpreted the PTK as a connection key to secure data transfer from the apparatus to the communication node, the apparatus being designed for use of the connection key defined in a course of pairing, for the data transfer to the communication node.), 
wherein upon replacing or reconnecting the communication node necessitating carrying out re-pairing, the apparatus is designed to check at least one criterion relating to reachability of the communication node (In some embodiments, the client device 130 may transition from state 250 to state 230 if the wireless association to the AP 110 is lost or terminated or after a time-out period. For example, if the client device 130 moves beyond communication range of the AP 110, then the client device 130 may become unassociated with the AP 110, [0042]. So, the apparatus is designed to check at least one criterion relating to reachability of the communication node. FIG. 4 shows an illustrative flow chart depicting an operation for adding a second AP to an existing wireless local area network (WLAN). Referring also to FIGS. 1 and 2, operations begin as the configurator 140 transmits the public Transient Identity Key of the client device 130 to the second AP (402). As described above with respect to FIG. 3, the public Transient Identity Key of the client device 130 may be stored within the configurator 140. Thus, the configurator 140 may already have possession of the public Transient Identity Key of the client device 130. Next, the second AP receives the public Transient Identity Key of the client device 130 (404). In some embodiments, the configurator 140 may sign the message, including the public Transient Identity Key of the client device 130, to indicate to the second AP that the message is from a trusted source (e.g., the configurator 140). The second AP then transmits a public Key of the second AP (e.g., the public key of a public/private key pair of the second AP) to the client device 130 (406). In some embodiments, the message including the public Key of the second AP may be encrypted, at least in part, using the public Transient Identity Key of the client device 130, [0051]. This technique is used for replacing or reconnecting the communication node which necessitates carrying out re-pairing, the apparatus is designed to check at least one criterion relating to reachability of the communication node.), and
to make a lack of reachability, determined based upon the check of the at least one criterion, (The client device 130 transitions to state 250 when the client device 130 is configured to operate with the AP 110. In state 250, the client device 130 and the AP 110 may generate a shared PTK based, at least in part, on the Transient Identity Key pair 138, the public/private Key pair of with the AP 110, and/or the PMK. The shared PTK may be used to encrypt and/or decrypt network data traffic between the client device 130 and the AP 110. The shared PTK may be volatile. Thus, when the client device 130 transitions to state 240 (e.g., when power is removed from the client device 130), the shared PTK may be lost. In some embodiments, the client device 130 may transition from state 250 to state 230 if the wireless association to the AP 110 is lost or terminated or after a time-out period. For example, if the client device 130 moves beyond communication range of the AP 110, then the client device 130 may become unassociated with the AP 110. The shared PTK may be discarded and the client device 130 may enter state 230. In another example, a time-out period may expire, causing the PTK to be discarded and transitioning the client device 130 to state 230, [0042]. The client device 130 may return to state 210 from any other state when the client device 130 undergoes a factory reset operation. The factory reset operation may discard any determined shared keys as well as the Transient Identity Key pair 138. Thus, for some embodiments the client device 130 may retain only the Root Identity Key pair 137 after a factory reset operation, [0043]. The missing/crossed out limitations will be discussed in view of Sinha.).
As noted above, Benoit is silent about the aforementioned missing/crossed limitations of: (1) to make a lack of reachability, determined based upon the check of the at least one criterion, into a prerequisite for using the installation key instead of the connection key for re-pairing
 However, Sinha discloses, in analogous art, the missing/crossed limitations comprising: (1) to make a lack of reachability, determined based upon the check of the at least one criterion, into a prerequisite for using the installation key instead of the connection key for re-pairing (FIG. 3, at 308 APP generates a key, n1, to establish a secure connection to the server over WWAN and sends a packet containing {BLE tag ID, n1}. At 310, the server responds by sending newly generated random key, n2. It should be noted that the key, n2, is unique. The key, n2 has an associated timeout, after the expiration of which it will be erased and the application would be required to reinitiate the key-exchange process. In other words, after the expiration time, the server will not accept any communication for the expired key and will request the device to reinitiate the presence validation process… Apart from other application/device identifiers, the server will use the key-pair {n1, n2} to identify an application/device, [0029]-[0030]. Examiner interpreted the key, n1 as an installation key and the key, n2 as a connection key and after the time out, the device need to reinitiate the validation process (i.e. using installation key or key, n1.)).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Benoit’a method by adding the teachings of Sinha in order to make a more effective method by fool proofing validation, the computation overhead is negligible, and reduces any battery drain of the customer's mobile device. Since using the modified communication, the server validates the presence of the client device within the store, and thus allows or denies the client device access to the server, see (Sinha, [0019], [0021].).
Regarding claim 8, Benoit teaches a method for securing re-pairing of an apparatus for measuring or generating data with a communication node, the method comprising:
providing for routing of the data  (FIG. 1, the wireless system 100 may include a client device 130, a wireless access point (AP) 110, a configurator 140, and a wireless local area network (WLAN) 120, [0023]. FIG. 3, the client device 130 and the AP 110 may communicate with each other using the shared PTK (324a and 324b). For example, the client device 130 and the AP 110 may exchange one or more messages encrypted and/or decrypted using the shared PTK, [0047]. The missing/crossed out limitations will be discussed in view of Sinha.);
pairing the apparatus with the communication node, including using, at the apparatus, an installation key for carrying out the pairing with the communication apparatus (FIG. 6 at step 602, operations begin as the client device 130 dynamically generates the Transient Identity Key pair 138. The Transient Identity Key pair 138 may include a public key and a private key (e.g., a public Transient Identity Key and a private Transient Identity key). Further, the Transient Identity Key pair 138 may be used to authenticate the client device 130 to the AP 110. Next, the client device 130 indirectly provides the public Transient Identity Key to the AP 110 (604), [0062]. In response to receiving the public Transient Identity Key, the AP 110 transmits the public Key of the AP 110 to the client device 130 (612). In some embodiments, the public Key of the AP 110 may be encrypted, at least in part, using the public Transient Identity Key, [0063]. Examiner interpreted the Transient Identity Key as an installation key which is used in the pairing of the apparatus with the communication apparatus.); 
securing transfer of data from the apparatus to the communication node, the data transfer being secured by the apparatus using a connection key, defined in the pairing, for the data transfer to the communication node (The client device 130 and the AP 110 then cooperatively generate a shared PMK (616a and 616b). The client device 130 and the AP 110 may generate the shared PMK by exchanging one or more messages that include and/or use the Transient Identity Key pair 138 and/or the public/private key pair of the AP 110. Next, the client device 130 and the AP 110 cooperatively generate shared the PTK (618a and 618b). The PTK may be generated when the client device 130 and the AP 110 exchange one or more messages including and or using the shared PMK. Finally, the client device 130 and the AP 110 may communicate with each other using the shared PTK (620a and 620b). For example, the client device 130 and the AP 110 may transfer messages that are encrypted and/or decrypted using the shared PTK, [0065]. Examiner interpreted the PTK as a connection key to secure data transfer from the apparatus to the communication node, the apparatus being designed for use of the connection key defined in a course of pairing, for the data transfer to the communication node.), 
wherein replacing or reconnecting the apparatus and the communication node necessitates carrying out re-pairing, the re-pairing including checking at least one criterion relating to reachability of the communication node (In some embodiments, the client device 130 may transition from state 250 to state 230 if the wireless association to the AP 110 is lost or terminated or after a time-out period. For example, if the client device 130 moves beyond communication range of the AP 110, then the client device 130 may become unassociated with the AP 110, [0042]. FIG. 4 shows an illustrative flow chart depicting an operation for adding a second AP to an existing wireless local area network (WLAN). Referring also to FIGS. 1 and 2, operations begin as the configurator 140 transmits the public Transient Identity Key of the client device 130 to the second AP (402). As described above with respect to FIG. 3, the public Transient Identity Key of the client device 130 may be stored within the configurator 140. Thus, the configurator 140 may already have possession of the public Transient Identity Key of the client device 130. Next, the second AP receives the public Transient Identity Key of the client device 130 (404). In some embodiments, the configurator 140 may sign the message, including the public Transient Identity Key of the client device 130, to indicate to the second AP that the message is from a trusted source (e.g., the configurator 140). The second AP then transmits a public Key of the second AP (e.g., the public key of a public/private key pair of the second AP) to the client device 130 (406). In some embodiments, the message including the public Key of the second AP may be encrypted, at least in part, using the public Transient Identity Key of the client device 130, [0051]. This technique is used for replacing or reconnecting the communication node which necessitates carrying out re-pairing, the apparatus is designed to check at least one criterion relating to reachability of the communication node.), and 
making a lack of reachability, determined based upon the checking of the at least one criterion,  (The client device 130 transitions to state 250 when the client device 130 is configured to operate with the AP 110. In state 250, the client device 130 and the AP 110 may generate a shared PTK based, at least in part, on the Transient Identity Key pair 138, the public/private Key pair of with the AP 110, and/or the PMK. The shared PTK may be used to encrypt and/or decrypt network data traffic between the client device 130 and the AP 110. The shared PTK may be volatile. Thus, when the client device 130 transitions to state 240 (e.g., when power is removed from the client device 130), the shared PTK may be lost. In some embodiments, the client device 130 may transition from state 250 to state 230 if the wireless association to the AP 110 is lost or terminated or after a time-out period. For example, if the client device 130 moves beyond communication range of the AP 110, then the client device 130 may become unassociated with the AP 110. The shared PTK may be discarded and the client device 130 may enter state 230. In another example, a time-out period may expire, causing the PTK to be discarded and transitioning the client device 130 to state 230, [0042]. The client device 130 may return to state 210 from any other state when the client device 130 undergoes a factory reset operation. The factory reset operation may discard any determined shared keys as well as the Transient Identity Key pair 138. Thus, for some embodiments the client device 130 may retain only the Root Identity Key pair 137 after a factory reset operation, [0043]. The missing/crossed out limitations will be discussed in view of Sinha.).
As noted above, Benoit is silent about the aforementioned missing/crossed limitations of: (1) providing for routing of the data for cloud applications, via a communication node, including providing for wireless communication of the data to a communication node, (2) to make a lack of reachability, determined based upon the check of the at least one criterion, into a prerequisite for using the installation key instead of the connection key for re-pairing
 However, Sinha discloses, in analogous art, the missing/crossed limitations comprising: (1) providing for routing of the data for cloud applications, via a communication node, including providing for wireless communication of the data to a communication node (FIG. 1 represents a basic embodiment of a system architecture with connectivity to a wireless local area network (WLAN) 100 and a different, second communication network such as a wireless or wired wide area network (WWAN) 102, a metropolitan area network, Ethernet, etc. The networks 100, 102 are operable to provide communications between at least one mobile device 106 and a central server 108. However, the mobile device 104 not present in premises will not have access to WLAN. For the WLAN, communications between mobile devices and the central server is via one or more access point 110. For the second network, such as a WWAN, communications between mobile devices and the central server is via a base station, [0017]. This technique is used for providing for routing of the data for server ( or cloud applications), via a communication node, including providing for wireless communication of the data to a communication node.), (2) to make a lack of reachability, determined based upon the check of the at least one criterion, into a prerequisite for using the installation key instead of the connection key for re-pairing (FIG. 3, at 308 APP generates a key, n1, to establish a secure connection to the server over WWAN and sends a packet containing {BLE tag ID, n1}. At 310, the server responds by sending newly generated random key, n2. It should be noted that the key, n2, is unique. The key, n2 has an associated timeout, after the expiration of which it will be erased and the application would be required to reinitiate the key-exchange process. In other words, after the expiration time, the server will not accept any communication for the expired key and will request the device to reinitiate the presence validation process… Apart from other application/device identifiers, the server will use the key-pair {n1, n2} to identify an application/device, [0029]-[0030]. Examiner interpreted the key, n1 as an installation key and the key, n2 as a connection key and after the time out, the device need to reinitiate the validation process (i.e. using installation key or key, n1.)).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Benoit’a method by adding the teachings of Sinha in order to make a more effective method by fool proofing validation, where the computation overhead is negligible, and reduces any battery drain of the customer's mobile device. Since using the modified communication, the server validates the presence of the client device within the store, and thus allows or denies the client device access to the server, see (Sinha, [0019], [0021].).
Regarding claims 5 and 12, Benoit  and Sinha teach all the claim  limitations of claim 1 and 8 respectively; and Benoit further teaches wherein the apparatus is configured (In some embodiments, the client device 130 may transition from state 250 to state 230 if the wireless association to the AP 110 is lost or terminated or after a time-out period. For example, if the client device 130 moves beyond communication range of the AP 110, then the client device 130 may become unassociated with the AP 110. The shared PTK may be discarded and the client device 130 may enter state 230. In another example, a time-out period may expire, causing the PTK to be discarded and transitioning the client device 130 to state 230, [0042]. The missing/crossed out limitations will be discussed in view of Sinha.).
As noted above, Benoit is silent about the aforementioned missing/crossed limitations of: (1) the apparatus is configured to check a criterion relating to address information, as the at least one criterion, of the communication node, and to make the criterion relating to the address information into an additional prerequisite for using the installation key instead of the connection key for the re-pairing.
 However, Sinha discloses, in analogous art, the missing/crossed limitations comprising: (1) the apparatus is configured to check a criterion relating to address information, as the at least one criterion, of the communication node, and to make the criterion relating to the address information into an additional prerequisite for using the installation key instead of the connection key for the re-pairing (FIG. 3, at 308 APP generates a key, n1, to establish a secure connection to the server over WWAN and sends a packet containing {BLE tag ID, n1}. At 310, the server responds by sending newly generated random key, n2. It should be noted that the key, n2, is unique. The key, n2 has an associated timeout, after the expiration of which it will be erased and the application would be required to reinitiate the key-exchange process. In other words, after the expiration time, the server will not accept any communication for the expired key and will request the device to reinitiate the presence validation process… Apart from other application/device identifiers, the server will use the key-pair {n1, n2} to identify an application/device, [0029]-[0030]. A malicious device could supply a false tag identity (and possible a spoofed MAC address) information in a legitimate location update message indicating a different location of a mobile client. In another example, a rogue mobile device can maliciously change correctly read tag information, or generate false information, which is placed in a legitimate location update message that is properly sent to the server, [0027]. The keys n1 and n2 can be generated using various different methods. For example, the keys can be generated using pseudo random number generators. By configuration, the bit-size of the key n2 should be large enough to accommodate the highest number of peak-customer visits by a significant margin. The key generation method for key, n1 should ensure that the generated key is never same as that generated by another client. This can be achieved by using various methods. For example, a client identifier (e.g. MAC address) is appended to a generated pseudo random number and encrypted by the mobile device to ensure that the key is not open to a security attack. Multiple keys can be generated for a particular client however a generated key can only belong to a particular client. This approach will ensure that the server can recognize when a key n1, spoofed by a different client, is being used by it to gain access. By convention, the bit-size of the key, n1 should be large enough to ensure that probability of a guess by a fraudulent user is near zero. The server erases the key-pair {n1, n2} whenever the key, n1 sent does not match or is not from the same mobile device, [0040].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Benoit’a method by adding the teachings of Sinha in order to make a more effective method by fool proofing validation, where the computation overhead is negligible, and reduces any battery drain of the customer's mobile device. Since using the modified communication, the server validates the presence of the client device within the store, and thus allows or denies the client device access to the server, see (Sinha, [0019], [0021].).
Regarding claim 13, Benoit  and Sinha teach all the claim  limitations of claim 8; and Benoit further teaches a non-transitory storage medium storing software for carrying out the method of claim 8 when executed by a processor (FIG. 7, the processor 730, which is coupled to the transceiver 710, the network interface 750 and the memory 740, may be any suitable one or more processors capable of executing scripts or instructions of one or more software programs stored in the wireless device 700 (e.g., within the memory 740), [0069]. The memory 740 may also include a non-transitory computer-readable medium (e.g., one or more nonvolatile memory elements, such as EPROM, EEPROM, Flash memory, a hard drive, and so on) that may store at least the following software (SW) modules. Each software module includes instructions that, when executed by the processor 730, cause the wireless device 700 to perform the corresponding functions. Thus, the non-transitory computer-readable medium of the memory 740 includes instructions for performing all or a portion of the operations described above with respect to FIGS. 3, 4, and 6, [0066]-[0081].).
Claims 2, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit et al. (US 20160360404, henceforth “Benoit”)  in view of in view of Sinha et al. (US 20150003433, henceforth “Sinha”) and further in view of Matsue (US 20160061960, henceforth “Matsue”).
Regarding claims 2 and 9, Benoit  and Sinha teach all the claim  limitations of claim 1 and 8 respectively; and Benoit further teaches wherein (The missing/crossed out limitations will be discussed in view of Matsue.).
As noted above, Benoit is silent about the aforementioned missing/crossed limitations of: (1) the apparatus is configured to receive, at regular time intervals communicated from the communication node, a local time, in order to adopt the local time received as its own local time, and use a failure of the communication of the local time of the communication node as a first criterion of the at least one criterion for the reachability of the communication node.
However, Matsue discloses, in analogous art, the missing/crossed limitations comprising: (1) the apparatus is configured to receive, at regular time intervals communicated from the communication node, a local time, in order to adopt the local time received as its own local time, and use a failure of the communication of the local time of the communication node as a first criterion of the at least one criterion for the reachability of the communication node (FIG. 6 is a flowchart illustrating control procedures performed by the control unit 123 in the local time obtaining process performed by the GPS reception processor 10, [0071]. If it is determined that the predetermined information has been obtained among navigation messages of the satellite signals (“Y” in step S115), the control unit 123 calculates a local time (LT) by using the obtained information and outputs the local time to the control unit 20 in the body of the electronic timepiece 1 (step S116), [0090]. This technique is used to configure the apparatus to receive, at regular time intervals communicated from the communication node, a local time, in order to adopt the local time received as its own local time, and use a failure of the communication of the local time of the communication node as a first criterion of the at least one criterion for the reachability of the communication node. Furthermore, the control unit 123 performs operation setting of the RF amplification unit 111 during a period in which part of a satellite signal that does not contain position information and date and time information is being received. As a result, since the operation mode of the RF amplification unit 111 is changed during a period in which the position information and the date and time information used in the local time obtaining process is being obtained, it is possible to prevent the problem of failure in obtaining the position information and the date and time information due to interruption of tracking of satellite signals, [0098]. So, failure of the communication of the local time of the communication node is used as a first criterion of the at least one criterion for the reachability of the communication node.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Benoit’a method by adding the teachings of Matsue in order to make a more effective method by eliminating wasteful signal amplification with high gain low noise figures (NF) while the gain is increased in a poor reception condition so as to ensure better control with desired balance of the gain and the power consumption in the amplification unit with a simple configuration. The receiver prevents failure in obtaining the position information and the date and time information due to interruption of tracking of satellite signals when operation mode of the RF amplification unit is changed, see (Matsue, [0095], [0098].).
Regarding claim 17, Benoit, Matsue and Sinha teach all the claim  limitations of claim 9; and Benoit further teaches a non-transitory storage medium storing software for carrying out the method of claim 9 when executed by a processor (FIG. 7, the processor 730, which is coupled to the transceiver 710, the network interface 750 and the memory 740, may be any suitable one or more processors capable of executing scripts or instructions of one or more software programs stored in the wireless device 700 (e.g., within the memory 740), [0069]. The memory 740 may also include a non-transitory computer-readable medium (e.g., one or more nonvolatile memory elements, such as EPROM, EEPROM, Flash memory, a hard drive, and so on) that may store at least the following software (SW) modules. Each software module includes instructions that, when executed by the processor 730, cause the wireless device 700 to perform the corresponding functions. Thus, the non-transitory computer-readable medium of the memory 740 includes instructions for performing all or a portion of the operations described above with respect to FIGS. 3, 4, and 6, [0066]-[0081].).
Claims 3, 10, 14, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit et al. (US 20160360404, henceforth “Benoit”)  in view of Sinha et al. (US 20150003433, henceforth “Sinha”), Matsue (US 20160061960, henceforth “Matsue”) and further in view of and Kang et al. (US 20170118235, henceforth “Kang”)
Regarding claims 3 and 10, Benoit, Matsue and Sinha teach all the claim  limitations of claim 2 and 9 respectively; and Benoit further teaches wherein (The missing/crossed out limitations will be discussed in view of Kang.).
As noted above, Benoit is silent about the aforementioned missing/crossed limitations of: (1) the apparatus is configured to receive a message from the communication node at regular time intervals, and use a failure of the messages from the communication node to appear as a second criterion of the at least one criterion for the reachability of the communication node.
However, Kang discloses, in analogous art, the missing/crossed limitations comprising: (1) the apparatus is configured to receive a message from the communication node at regular time intervals, and use a failure of the messages from the communication node to appear as a second criterion of the at least one criterion for the reachability of the communication node (FIG. 9 at step S1202, while the beacon device 900 operates in a normal state, the service device 400 periodically receives a state check message from the beacon device 900. This process may be performed in parallel with process S1200. The state check message may include identification information of the beacon device 900 that has generated the state check message. When the state check message is received, it may be determined that the beacon device 900 operates normally. When the state check message is not received, it may be determined that a problem has occurred in the connection between the service device 400 and the beacon device 900, [0216].)
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Benoit’a method by adding the teachings of Kang in order to make a more effective method by accurately and rapidly detecting whether a beacon device is in an abnormal state so as to prevent from a hacking operation by finding failure rate of the beacon device, thus enhancing data transmission efficiency by using a wireless, see (Kang, [abstract], [0093]).
Regarding claims 14 and 15, Benoit, Matsue and Sinha teach all the claim  limitations of claim 1 and 8 respectively; and Benoit further teaches wherein (The missing/crossed out limitations will be discussed in view of Kang.).
As noted above, Benoit is silent about the aforementioned missing/crossed limitations of: (1) the apparatus is configured to receive a message from the communication node at regular time intervals, and use a failure of the messages from the communication node to appear as a criterion of the at least one criterion for the reachability of the communication node.
However, Kang discloses, in analogous art, the missing/crossed limitations comprising: (1) the apparatus is configured to receive a message from the communication node at regular time intervals, and use a failure of the messages from the communication node to appear as a criterion of the at least one criterion for the reachability of the communication node (FIG. 9 at step S1202, while the beacon device 900 operates in a normal state, the service device 400 periodically receives a state check message from the beacon device 900. This process may be performed in parallel with process S1200. The state check message may include identification information of the beacon device 900 that has generated the state check message. When the state check message is received, it may be determined that the beacon device 900 operates normally. When the state check message is not received, it may be determined that a problem has occurred in the connection between the service device 400 and the beacon device 900, [0216].)
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Benoit’a method by adding the teachings of Kang in order to make a more effective method by accurately and rapidly detecting whether a beacon device is in an abnormal state so as to prevent from a hacking operation by finding failure rate of the beacon device, thus enhancing data transmission efficiency by using a wireless, see (Kang, [abstract], [0093]).
 Regarding claim 18, Benoit, Matsue and Sinha teach all the claim  limitations of claim 10; and Benoit further teaches a non-transitory storage medium storing software for carrying out the method of claim 10 when executed by a processor (FIG. 7, the processor 730, which is coupled to the transceiver 710, the network interface 750 and the memory 740, may be any suitable one or more processors capable of executing scripts or instructions of one or more software programs stored in the wireless device 700 (e.g., within the memory 740), [0069]. The memory 740 may also include a non-transitory computer-readable medium (e.g., one or more nonvolatile memory elements, such as EPROM, EEPROM, Flash memory, a hard drive, and so on) that may store at least the following software (SW) modules. Each software module includes instructions that, when executed by the processor 730, cause the wireless device 700 to perform the corresponding functions. Thus, the non-transitory computer-readable medium of the memory 740 includes instructions for performing all or a portion of the operations described above with respect to FIGS. 3, 4, and 6, [0066]-[0081].).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit et al. (US 20160360404, henceforth “Benoit”)  in view of in view of Sinha et al. (US 20150003433, henceforth “Sinha”) and further in view of Ambrosino et al. (US 20190253267, henceforth “Ambrosino”).
Regarding claim 6, Benoit and Sinha teach all the claim  limitations of claim 1; and Benoit further teaches wherein the apparatus is (FIG. 1, the wireless system 100 may include a client device 130, a wireless access point (AP) 110, a configurator 140, and a wireless local area network (WLAN) 120, [0023]. The missing/crossed out limitations will be discussed in view of Ambrosino.).
As noted above, Benoit is silent about the aforementioned missing/crossed limitations of: (1) the apparatus is a low-voltage protection apparatus.
 However, Ambrosino discloses, in analogous art, the missing/crossed limitations comprising: (1) the apparatus is a low-voltage protection apparatus (The present invention relates to a transceiver device to provide wireless connectivity to a protection and control device for low-voltage electric systems, [0001]. FIG. 1 shows a schematic view of a low-voltage switching device including a protection and control device operatively couplable with the transceiver device, [0058]. FIGS. 2-3 show schematic views of the transceiver device, according to the invention, when coupling with said protection and control device, [0059].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Benoit’a method by adding the teachings of Ambrosino in order to make a more effective method by electrically connecting the serial communication bus between the serial communication port and transceiver unit, and hence enhances the operating reliability of the transceiver device, and reduces the malfunctions linked to the booting of the transceiver unit, see (Ambrosino, [0151].).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit et al. (US 20160360404, henceforth “Benoit”)  in view of in view of Sinha et al. (US 20150003433, henceforth “Sinha”), Ambrosino et al. (US 20190253267, henceforth “Ambrosino”) and further in view of Finis et al. (US 20200136378, henceforth “Finis”).
Regarding claim 7, Benoit, Ambrosino and Sinha teach all the claim  limitations of claim 6; and Benoit further teaches wherein the apparatus is(FIG. 1, the wireless system 100 may include a client device 130, a wireless access point (AP) 110, a configurator 140, and a wireless local area network (WLAN) 120, [0023]. The missing/crossed out limitations will be discussed in view of Ambrosino.).
As noted above, Benoit is silent about the aforementioned missing/crossed limitations of: (1) the apparatus is a fusible link.
 However, Finis discloses, in analogous art, the missing/crossed limitations comprising: (1) the apparatus is a fusible link (Surge protection devices for use in low-voltage power supply systems are equipped with integrated thermal disconnecting devices or melting fuses, which provide a galvanic disconnection of the surge protection device from the voltage supply system in case of a load-related aging of the active protection elements (such as a varistor), before it goes beyond a critical temperature and represents a danger, [0010]. FIGS. 1, 2, 3 show schematic representations of  protection ensembles according to the invention, [0016]-[0018].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Benoit’a method by adding the teachings of Finis in order to make a more effective method by providing the interface I/O to enable the exchanging of configuration data within the protection ensemble. Thus, e.g., power data can be exchanged, so that a coordinated disconnection in the event of a fault is made possible. For example, state data may also be provided by the circuit breaker CB via the interface I/O, such as information about the surge protector device SPD having been disconnected and/or a breaking on the part of the circuit breaker CB and/or a current flow/triggered current pulse to disconnect a thermal fuse F. All the data may also be provided to other devices for further processing, see (Finis, [0053].).
Allowable Subject Matter

Claims 4, 11 and 16 are objected to because said claims appear to contain allowable subject matters (ASM) underlined below and thus would be allowable if rewritten in independent form including all of the limitations of base claim and any intervening claims. The closest prior art of record as applied above or cited in this Office action, singularly or in combination, failed to anticipate or render obvious said allowable subject matters.
Regarding Claim 4, the apparatus of claim 3, wherein the apparatus is configured to make the lack of reachability, as per the first criterion and the second criterion, into a prerequisite for using the installation key instead of the connection key for the re-pairing.
Regarding Claim 11, this claim contains similar ASMs as underlined above for Claim 4 and are objected to on the same ground.
Regarding Claim 16, this claim depends from claims 11, thus carry the same ASMs as underline above and are objected to on the same ground.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                 

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411